DLD-191                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-1444
                                       ___________

                                   TROY CONNELLY,
                                             Appellant

                                             v.

        SECRETARY PENNSYLVANIA DEPARTMENT OF CORRECTIONS
                 ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                             (D.C. Civil No. 2:16-cv-01762)
                      District Judge: Honorable Cynthia R. Eddy
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    April 13, 2017
          Before: CHAGARES, VANASKIE, and KRAUSE, Circuit Judges

                             (Opinion filed: April 27, 2017)
                               ______________________

                                      OPINION
                               ______________________

PER CURIAM

       Troy Connelly appeals pro se from an order of the United States District Court for

the Western District of Pennsylvania dismissing his civil rights complaint for failure to

state a claim. For the following reasons, we will summarily affirm.
       On December 17, 2003, Connelly was sentenced in the Philadelphia Court of

Common Pleas to an aggregate sentence of 85 to 170 years of imprisonment after being

convicted in four cases of three counts of rape, four counts of kidnapping, and one count

each of attempted sexual assault and robbery. Connelly was committed to the custody of

the Pennsylvania Department of Corrections (“DOC”) and eventually housed at the State

Correctional Institution in Greene, Pennsylvania (“SCI-Greene”). On October 16, 2013,

presumably in response to an inquiry, a records supervisor at SCI-Greene created an

“Agency Attestation of Nonexistence of Records” form indicating that she was not in

possession of the sentencing orders from Connelly’s state court cases. Thereafter,

Connelly filed a complaint in the Greene County Court of Common Pleas against the

Secretary of the DOC, alleging that, because the trial court never completed a written

sentencing order, he was being illegally held in violation of the Thirteenth Amendment

and two Pennsylvania criminal statutes. Connelly sought $13 million in damages plus an

additional million dollars for every year he has been unlawfully held.

       The Secretary removed the case to the Western District of Pennsylvania and filed

a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). The parties

consented to proceed before Magistrate Judge Cynthia R. Eddy, who subsequently

granted the Secretary’s motion to dismiss and declined to permit Connelly to file an

amended complaint. Connelly appeals.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We review a district court’s

decision to grant a motion to dismiss pursuant to Rule 12(b)(6) de novo. Kaymark v.
                                            2
Bank of Am., N.A., 783 F.3d 168, 174 (3d Cir. 2015). In order to survive dismissal, “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). To decide a motion to dismiss,

“a court may consider an undisputedly authentic document that a defendant attaches as an

exhibit to a motion to dismiss if the plaintiff’s claims are based on the document.”

Pension Benefit Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir.

1993).

         The prohibition against involuntary servitude in the Thirteenth Amendment is not

implicated “where a prisoner is incarcerated pursuant to a presumptively valid judgment.”

Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999) (quoting Omasta v.

Wainwright, 696 F.2d 1304, 1305 (11th Cir. 1983)). Connelly does not contend that he

was not convicted or sentenced by the Court of Common Pleas. Instead, he asserts that

his confinement is illegal because there is no written sentencing order. Connelly argues

that this omission invalidates the DOC’s authority to hold him in custody and that he thus

is entitled to damages. However, the exhibits attached to the motion to dismiss

demonstrate that the trial judge signed written sentencing orders in each of Connelly’s

cases.1 In addition, the Clerk of Court drafted and signed multiple commitment sheets.


1
  The sentencing order for count three of CP-51-CR-0304071-2002, which sentenced
Connelly to ten to twenty years for kidnapping, is not signed. The sentencing order for
the other count in CP-51-CR-0304071-2002, as well as the sentencing orders in all of the
other cases, were signed by the judge. The omission does not deprive the document of
                                            3
Under these circumstances, we conclude that Connelly has not stated a claim to relief that

is plausible on its face. Cf. Joseph v. Glunt, 96 A.3d 365, 372 (Pa. Super. Ct. 2014)

(stating that “the trial court correctly concluded that, even in the absence of a written

sentencing order, the [DOC] had continuing authority to detain [Petitioner].”).

       Connelly also contended that he was falsely imprisoned in violation of 18 Pa.

Cons. Stat. § 2903, and unlawfully restrained in violation of 18 Pa. Cons. Stat. § 2902.

To the extent that Connelly is attempting to bring criminal charges or require the

Government to initiate criminal proceedings against the Secretary, as a private citizen, he

does not have standing to do so. See Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973)

(“[A] private citizen lacks a judicially cognizable interest in the prosecution or

nonprosecution of another.”). To the extent Connelly alleged that the Secretary

committed the intentional torts of false imprisonment and unlawful restraint, and sought

relief pursuant to the Federal Tort Claims Act, the Secretary enjoys immunity. With

exceptions not relevant here, employees of Commonwealth agencies acting within the

scope of their duties enjoy immunity for their negligent acts, 42 Pa. Cons. Stat. § 8521,

and for intentional torts. Wilson v. Marrow, 917 A.2d 357, 364-65 (Pa. Commw. Ct.

2007). Finally, as the Secretary has the authority to hold Connelly in custody and the

Secretary is immune from suit, dismissal without leave to amend was proper. See

Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).


legal effect. Cf. Evans v. Sec’y Pa. Dep’t of Corr., 645 F.3d 650, 654 n.4 (3d Cir. 2011)
(explaining that the omission of the sentencing judge’s signature on the commitment
                                             4
       Accordingly, we will summarily affirm the District Court’s judgment. See 3d Cir.

LAR 27.4; 3d Cir. I.O.P. 10.6.




sheet did not deprive the document of legal effect).
                                            5